DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 9 are currently amended. Claims 4-8 and 10 are as previously presented. Claims 21-30 are new. Claims 2, 3, and 11-20 are canceled. 
Response to Arguments
Applicant’s arguments, see remarks, filed 11/20/20, with respect to the rejection(s) of claim(s) 1 and 4-10 under 35 USC 103 have been fully considered and are persuasive, specifically with respect to the argument that the prior art of record failed to teach “in a cross-sectional view of the tread portion, a boundary between the base rubber and the groove wall rubber is inclined in a direction away from a groove center of the main groove from the tread ground contacting surface toward an inner side in a tire radial direction”, being silent on this.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly applied art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-10, and 21-28 are rejected under 35 USC 103 as being unpatentable over Boiocchi (US20070221304A1, of record) in view of Buckland (US3462328, of record) and Careme (US 20200156413 A1). 
With respect to claim 1, Boiocchi teaches a tire comprising a tread portion (Fig. 1, tread including portions 15) comprising a tread ground contacting surface (top surface of tread in Fig. 1) and at least one main groove recessed from the tread ground contacting surface (longitudinal grooves 11, P0013) and extending continuously in a tire circumferential direction (longitudinal grooves 11, P0013), wherein the main groove has a first groove wall (side wall 11a. Fig. 2), groove wall rubber having a complex elastic modulus larger than that of base rubber forming a main (P0025, P0023, Abstract), wherein an overlapping range for a difference in a complex elastic modulus between the base rubber and the groove wall rubber is in a range of from 5.0 to 10.0 MPa (P0025, base rubber about 4-8 MPa, groove wall rubber about 6 to 12 MPa, therefore difference is 2 to 8 MPa) and a ratio of a complex elastic modulus of the base rubber to a complex elastic modulus of the groove wall rubber is a minimum of 1.125 and a maximum of 3.25 (P0025, base rubber about 4-8 MPa, groove wall rubber about 6 to 12 MPa, therefore ratio is from 0.33 to 1.25 as shown below).
                
                    
                        
                            4
                             
                            t
                            o
                             
                            8
                             
                            M
                            P
                            a
                        
                        
                            6
                             
                            t
                            o
                             
                            12
                             
                            M
                            P
                            a
                        
                    
                    =
                    
                        
                            4
                        
                        
                            12
                        
                    
                    t
                    o
                    
                        
                            8
                        
                        
                            6
                        
                    
                    =
                    0.33
                     
                    t
                    o
                     
                    1.25
                
            
Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 

Boiocchi fails to teach wherein the first groove wall is provided with a recessed portion in an outward groove direction, being silent on this. In the same field of endeavor, pneumatic tire tread design, Buckland teaches a polymer covered groove wall wherein the groove wall is provided with a recessed portion recessed outwardly in a groove width direction (Fig. 2, C2L1-10) from a groove edge of the main groove on the tread ground contacting surface (Fig. 2). It would have been obvious to one of ordinary skill in the art to modify the tire as taught above by adding a recessed portion to the first groove wall in order to structurally assist the affixing of the polymer to the inner portion of the grooves (C2L5-10).
The combination as applied above fails to explicitly teach in a cross-sectional view of the tread portion, a boundary between the base rubber and the groove wall (P0026-P0028, Fig. 1). It would have been obvious to one of ordinary skill in the art to modify the tire as taught above by angling the boundaries as taught by Careme in order to achieve better thrust response without worsening noise generated (P0008-P0009).m.,
With respect to claim 7, Boiocchi further teaches wherein the main groove includes a shoulder main groove arranged closest to a tread edge (rightmost groove 9 in Fig. 2), the shoulder main groove includes the first groove wall arranged on a side of the tread edge and a second groove wall arranged on a side of the tire equator (annotated portion of Fig. 2 below), the groove wall rubber includes a first portion forming the entire first groove wall and a second portion forming the entire second groove wall (annotated Fig. 2 below), each of the first portion and the second portion is exposed on the tread ground contacting surface, and on the tread ground contacting surface (Fig. 2), the first portion has a width in a tire axial direction larger than that of the second portion (annotated Fig. 2 below NOTE:  the claim as currently written does not have a structural limitation as to where the first portion and second portion start and end, therefore this arbitrary division which makes the first portion larger in the axial direction meets the claim limitations).

    PNG
    media_image1.png
    136
    366
    media_image1.png
    Greyscale

Annotated Portion of Fig. 2 (Tread equator is to the left of the figure, closest tread edge towards the right)
With respect to claim 8, Buckland further teaches wherein the recessed portion includes a first recessed portion having a recess amount gradually decreasing from a deepest portion which is recessed most outwardly in the groove width direction toward both sides in the tire circumferential direction (Fig. 2, first recessed portion would be directly above the widest portion, i.e. the top half of the oval portion of the groove cross section).
With respect to claim 9, Buckland further teaches wherein the recessed portion includes a second recessed portion having a recess amount from the groove edge constant in the tire circumferential direction (Fig. 2).
With respect to claim 10, Boiocchi and Buckland further teaches wherein the main groove has a second groove wall, and the second groove wall is provided with the recessed portion (Boiocchi Fig. 1, lining 13 covers whole groove, Buckland Fig. 2, recesses on both sides of the groove).
With respect to claim 21, Careme further teaches wherein the groove bottom surfaces are not made of the groove wall material, but fails to explicitly teach wherein the groove bottom material is the same as the base material, teaching a third material instead (material 7, P0026-P0030). However Careme also teaches the base material 
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

With respect to claim 22, Buckland further teaches wherein in a cross section passing through the most recessed portion and taken in parallel with the ground contacting surface of the tread portion, the first recessed portion has a contour smoothly curved in an arc shape, and a curvature of the contour gradually and continuously increases radially inwardly (Fig. 2, oval 10).
With respect to claim 23, Buckland further teaches wherein the first recessed portion includes a concave surface portion (oval 10, Fig. 2) and a convex surface portion connected with the concave surface portion on the radially outer side thereof (immediately above oval 10, Fig. 2), the concave surface portion is recessed outwardly in the groove width direction and curved in a smooth arc shape (oval 10), the convex surface portion is convex toward the side of the groove center line of the main groove and curved in a smooth arc shape (Fig. 2), and a maximum recess amount of the first recessed portion is not less than 0.20 times and not more than 0.80 times a groove width of the main groove (Fig. 2 appears to be about half of the groove width).
In re Mraz, 173 USPQ 25 (CCPA 1972)

drawings of a reference patent cannot be disregarded in determining the
patentability of claims. See In re Mraz, 173 USPQ 25 (CCPA 1972).


With respect to claim 24, Buckland further teaches wherein, the second recessed portion has a flat surface arranged between a deepest portion and a groove edge of the main groove (above oval 10, Fig. 2), and a maximum recess amount of the second recessed portion is smaller than a maximum recess amount of the first recessed portion (Fig. 2) but is silent on the second recessed portion has a length in the tire circumferential direction smaller than that of the first recessed portion. However, as the claim currently does not require a limitation defining the start and end of the recessed portions in the circumferential length, the examiner is able to interpret the entire length of the main groove as the length of the first recessed portion and only a portion of the main groove length being the length of the second portion thereby meeting this claim.
	With respect to claim 25, the combination as applied above is silent on an alternate arrangement of the first recessed and second recessed portions. However as the claim as currently constructed does not appear to define the ends of the portions in the circumferential direction the examiner is interpreting the grooves as taught by the combination above to be able to be divided circumferentially into first recessed portions and second recessed portions as all positions in the circumferential direction meet the limitations for both the first and second recessed portions and can be considered either one. 
With respect to claim 26, the combination as applied above is silent on an alternate arrangement of the first recessed and second recessed portions. However as the claim as currently constructed does not appear to define the ends of the portions in the 
With respect to claim 27, the combination as applied above is silent on the first poritons facing the second portions. However as the claim as currently constructed does not appear to define the ends of the portions in the circumferential direction the examiner is interpreting the grooves as taught by the combination above to be able to be divided circumferentially into first recessed portions and second recessed portions as all positions in the circumferential direction meet the limitations for both the first and second recessed portions and can be considered either one. Therefore the first portions in either wall can be considered to face the second portions in the other wall. 
With respect to claim 28, Boiocchi further teaches wherein the main groove includes a shoulder main groove arranged closest to a tread edge (rightmost groove 9 in Fig. 2), the shoulder main groove includes the first groove wall arranged on a side of the tread edge and a second groove wall arranged on a side of the tire equator (annotated portion of Fig. 2 below), the groove wall rubber includes a first portion forming the entire first groove wall and a second portion forming the entire second groove wall (annotated Fig. 2 below), but fails to teach that  the first recessed portions provided in the first groove wall and the first recessed portions provided in the second groove wall are arranged alternately one by one in the same phase with each other in the tire circumferential direction. However as the claim as currently constructed does .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boiocchi (US20070221304A1, of record) in view of Buckland (US3462328, of record) and Careme (US 20200156413 A1).  as applied to claim 1 above, further in view of Shimizu (JP H11-078414A, of record).
With respect to claim(s) 4, the combination as applied above teaches wherein the groove wall rubber includes a first portion forming the entire first groove wall (Boiocchi Fig. 1, lining 13) the first portion is exposed on the tread ground contacting surface (Fig. 1, lining 13), but fails to teach a width in a tire axial direction of the first portion gradually decreases inwardly in a tire radial direction from the tread ground contacting surface, appearing to teach a constant width (Fig. 1).
In the same field of endeavor, pneumatic tire treads, Shimizu teaches a lined tire groove wherein the groove lining thins towards the radially inner side of the groove wall (rubber layer 5 in auxiliary groove 3, Fig. 3).It would have been obvious to one of ordinary skill in the art to modify the tire as taught above in order to suppress the occurrence of heel toe wear (MT Pg.3, L81-95).  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boiocchi (US20070221304A1, of record) in view of Buckland (US3462328, of record), Careme .  
With respect to claim 5, the combination as applied above fails to teach the claimed width to width ratio, being silent on this but teaching a width in the tire axial direction of the first portion on the tread ground contacting surface being 1 to 10 mm (Boiocchi, P0064). In the same field of endeavor, pneumatic tires, Miyake teaches a maximum recess amount equivalent to W2-W1 which is equal 1mm or more (P0032). A maximum recess amount of 1mm or more would lead to an overlapping range of the ratio of the width of the first portion to the maximum recess amount. It would have been obvious to one of ordinary skill in the art to modify the tire as taught above to have a recess amount of 1 mm or more in order to “suppress the local irregular wear by uniformizing the ground pressure of the main land portion 21, and [make] the tire is excellent in the irregular wear resistance” (P0032).

    PNG
    media_image1.png
    136
    366
    media_image1.png
    Greyscale

Annotated Portion of Fig. 2 (Tread equator is to the left of the figure, closest tread edge towards the right)
Claim 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Boiocchi (US20070221304A1, of record) in view of Buckland (US3462328, of record), Careme (US 20200156413 A1) and Shimizu (JP H11-078414A, of record) as applied to claim 4 above, further in view of Hamanaka (US 20170217256 A1, of record). 
(P0081). Therefore the depth of the groove is G1-G2. Hamanaka further teaches a range of G1/G2 being 4 to 7 being preferable. This leads as shown below to a ratio of groove depth to tread depth of 0.75 to 0.85, which overlaps with the claimed range. It would have been obvious to one of ordinary skill in the art to modify the tire as taught above to have groove depth to tread depth ratios according to Hamanaka in order to improve chipping resistance and heat resistance (P0081). 
            
                
                    
                        
                            
                                G
                            
                            
                                1
                            
                        
                    
                    
                        
                            
                                G
                            
                            
                                2
                            
                        
                    
                
                =
                4
                -
                7
            
        
            
                
                    
                        G
                    
                    
                        1
                    
                
                =
                
                    
                        G
                    
                    
                        2
                    
                
                *
                4
                -
                7
            
        
            
                
                    
                        G
                    
                    
                        1
                    
                
                -
                
                    
                        G
                    
                    
                        2
                    
                
                =
                4
                 
                t
                o
                 
                7
                
                    
                        G
                    
                    
                        2
                    
                
                -
                
                    
                        G
                    
                    
                        2
                    
                
                =
                3
                 
                t
                o
                 
                6
                 
                
                    
                        G
                    
                    
                        2
                    
                
            
        
            
                
                    
                        
                            
                                G
                            
                            
                                1
                            
                        
                        -
                        
                            
                                G
                            
                            
                                2
                            
                        
                    
                    
                        
                            
                                G
                            
                            
                                1
                            
                        
                    
                
                =
                
                    
                        
                            
                                G
                            
                            
                                2
                            
                        
                        *
                        4
                        t
                        o
                        7
                        -
                        
                            
                                G
                            
                            
                                2
                            
                        
                    
                    
                        
                            
                                G
                            
                            
                                2
                            
                        
                        *
                        4
                         
                        t
                        o
                        7
                    
                
                =
                
                    
                        
                            
                                G
                            
                            
                                2
                            
                        
                        *
                        3
                         
                        t
                        o
                        6
                    
                    
                        
                            
                                G
                            
                            
                                2
                            
                        
                        *
                        4
                         
                        t
                        o
                        7
                    
                
                =
                
                    
                        3
                    
                    
                        4
                    
                
                 
                t
                o
                
                    
                        6
                    
                    
                        7
                    
                
                 
                o
                r
                 
                0.75
                 
                t
                o
                 
                ~
                0.85
            
        
Claims 29 and 30 are rejected under 35 USC 103 as being unpatentable over Boiocchi (US20070221304A1, of record) in view of Buckland (US3462328, of record)
With respect to claim 29, Boiocchi teaches a tire comprising a tread portion (Fig. 1, tread including portions 15) comprising a tread ground contacting surface (top surface of tread in Fig. 1) and at least one main groove recessed from the tread ground contacting surface (longitudinal grooves 11, P0013) and extending continuously in a tire circumferential direction (longitudinal grooves 11, P0013), wherein the main groove has a first groove wall (side wall 11a. Fig. 2), groove wall rubber having a complex elastic modulus larger than that of base rubber forming a main portion of the tread ground contacting surface (P0025, P0023, Abstract).

Boiocchi fails to teach wherein the first groove wall is provided with a recessed portion in an outward groove direction, being silent on this. In the same field of endeavor, pneumatic tire tread design, Buckland teaches a polymer covered groove wall wherein the groove wall is provided with a recessed portion recessed outwardly in a groove width direction (Fig. 2, C2L1-10) from a groove edge of the main groove on the tread ground contacting surface (Fig. 2) and a recess amount of the recessed portion of the first groove wall increases gradually and continuously as it goes inward in a tire radial direction from the tread ground contacting surface until it reaches a maximum value and then decreases gradually and continuously until it reaches a groove bottom surface of the main groove (Fig. 2).It would have been obvious to one of ordinary skill in the art to modify the tire as taught above by adding a recessed portion to the first groove wall in order to structurally assist the affixing of the polymer to the inner portion of the grooves (C2L5-10).
 	With respect to claim 30, Boiocchi teaches a tire comprising a tread portion (Fig. 1, tread including portions 15) comprising a tread ground contacting surface (top surface of tread in Fig. 1) and at least one main groove recessed from the tread ground contacting surface (longitudinal grooves 11, P0013) and extending (longitudinal grooves 11, P0013), wherein the main groove has a first groove wall (side wall 11a. Fig. 2), groove wall rubber having a complex elastic modulus larger than that of base rubber forming a main portion of the tread ground contacting surface (P0025, P0023, Abstract).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WALKER BRADY whose telephone number is (571)270-5128.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.W.B./Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741